Citation Nr: 0512546	
Decision Date: 05/06/05    Archive Date: 05/18/05

DOCKET NO.  98-19 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for glaucoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1961 to 
June 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  The veteran subsequently perfected 
this appeal.  

A RO hearing was held in August 1998 and a transcript of that 
hearing is associated with the claims folder.  

The Board remanded this case in May 2000.  The Board 
subsequently undertook additional development pursuant to 
38 C.F.R. § 19.9(a)(2) (2002) and in June 2003, remanded the 
case for readjudication.  See Disabled American Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In August 2002, the Board requested that its Case Development 
Unit obtain the veteran's medical records from the VA medical 
center (VAMC) in Little Rock/North Little Rock for any 
treatment for glaucoma during the period from June 1965 to 
present.  Information in the claims folder indicates that the 
Case Development Unit requested these records in November 
2002.

In the June 2003 remand, the Board noted that it had 
undertaken additional development of the veteran's claim and 
that VA medical records were obtained and the veteran was 
provided a VA examination in May 2003.  In October 2003, the 
RO notified the veteran that his treatment records were 
requested from the VAMC for the period from 1965 forward and 
that the hospital file received contained only medical 
treatment records for June 1997 to January 1998.

On review, the claims folder contains VA medical records for 
the period from June 1997 to January 1998 that were received 
at the RO in June 2001.  The Board is unable to identify the 
records received in response to its 2002 request for the 
veteran's records from 1965 to the present.  Based on the 
June 2003 remand, it appears that records were received in 
response to the November 2002 request and were associated 
with the claims folder at that point.  The Board notes that 
the left flap of the claims folder contains a yellow post-it 
note indicating that the hospital file was in a cabinet in 
the appeals team.  

The Board regrets the delay occasioned by another remand.  
However, it is not clear whether the claims folder contains 
all relevant records.  The October and November 2004 
supplemental statements of the case (SSOC) do not indicate 
that the requested VA records were received or reviewed.  
Additionally, in correspondence dated in October 2004, the 
veteran stated that VA had not produced the records from his 
treatment for glaucoma at the Little Rock medical center in 
the 1960's.  If these records exist, they are pertinent to 
the veteran's claim and should be associated with the claims 
folder.

Accordingly, this case is REMANDED as follows:

1.  The RO should determine whether there 
is a separate hospital file pertaining to 
the veteran located at the RO and if so, 
it should be associated with the claims 
folder.  

2.  If the records received in response 
to the November 2002 request cannot be 
located, the RO should again request all 
medical records pertaining to the 
veteran, to include records from the 
ophthalmology clinic, for the period from 
June 1965 to the present from the VAMC 
Little Rock/North Little Rock.  All 
records obtained should be associated 
with the claims folder.  All efforts to 
obtain these records and responses 
received should be documented in the 
claims folder.  

3.  Upon completion of the foregoing, and 
any additional development deemed 
appropriate, the RO should readjudicate 
the issue of entitlement to service 
connection for glaucoma.  All applicable 
laws and regulations should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided 
with a SSOC.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




